Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 12-15) in the reply filed on 10/18/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘stacked at the stepped portion’ (claims 13 and 15), ‘cover part or whole of the insulating layer’ (claims 12 and 14), ‘positive electrode active material non-formation portion’ (claim 1) and the ‘negative electrode active material non-formation portion’ (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: ‘stacked at the stepped portion’ (claims 13 and 15), ‘cover part or whole of the insulating layer’ (claims 12 and 14).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 (lines 4-6) states ‘and a positive electrode active material layer non-formation portion having no positive electrode active material formed thereon’. The claim does not specify that the positive electrode active material layer non-formation portion is referring to a portion of the positive electrode current collector. 
For the purpose of compact prosecution the examiner will assume the claim states --and a positive electrode active material layer non-formation portion, of the positive electrode current collector, having no positive electrode active material formed thereon--; and that ‘a negative electrode active material layer non-formation portion having no negative electrode active material layer formed thereon’ reads –a negative electrode active material layer non-formation portion, of the negative electrode current collector, having no negative electrode active material layer formed thereon--.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6 states ‘third resin’ and ‘fourth resin’. Since there is no reference to a second resin in claim 6, the examiner, for the purpose of compact prosecution, will assume the claimed ‘third resin’ reads –second resin—and the claimed ‘fourth resin’ reads –third resin--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FUJI et al. (WO 2015064586 A1, as cited in the IDS, using US 2016/0260978 A1, cited in the IDS, as an English, equivalent) in view of YU et al. (JP 2011-76836A, as cited in the IDS; the publication of foreign application JP 2011-76836A, and English translation of the abstract, provided by applicant, translation of the description, obtained from Espacenet.com, provided by examiner).
Regarding claim 1, FUJI teaches a battery (abstract) comprising a positive electrode (Fig.1 item 20) comprising a positive electrode active material layer (22) comprising a positive electrode active material (‘active material’ [0077]) and a first resin (‘PVdF’, ‘binder’ [0077]), the positive electrode active material layer being formed on at least one surface of a current collector (Fig.4, active material layer 22 is formed on current collector 21), and a positive electrode active material layer non-formation portion having no positive electrode active material layer formed thereon (‘exposed portion 21b’ [0056]); a negative electrode (30) comprising a negative electrode active material layer (32) and a second resin ([0020,0078]), the negative electrode active material layer (32) being formed on at least one surface of a negative electrode current collector (31), and a negative active material layer non-formation portion having no negative electrode active material layer formed thereon ([0008], Fig.1’s item 31).; and a separator (40); wherein the positive electrode and the negative electrode mutually face , with the separator interposed therebetween (Fig.2, the separator 40 is between the positive electrode 20 and negative electrode); a boundary (Fig.2, 23) between the positive electrode active material layer and the positive electrode active material layer non-formation portion is covered with an insulating layer (50), and the insulating layer comprises a resin (Fig.2, 23; [0034]), a heat resistant layer covering a surface of the positive electrode active material layer (an adhesive being applied to the active material layer of each of the positive electrode and negative electrode [0035-0037], these binders have excellent heat resistance [0035]), the heat resistant is formed on the insulating layer at an end portion of the positive electrode active material (the adhesive which is formed in between the insulating layer 50 and the active material, and is formed on both a surface of the active material and insulating layer, teaches the claimed heat resistant layer formed on the insulating layer as well as on a surface of the active material, [0035]) the heat resistant layer comprises a resin ([0035-0036], the substrate of the insulating member 50 is a thermoplastic resin’, ‘an adhesive’ applied to the substrate of the insulating member 50 include fluororesins [0035]).
FUJI is silent as to the heat resistant layer formed on the surface of the positive electrode active material layer, the heat resistant layer overlaps with the insulating layer at an end portion of the positive electrode active material layer.
YU  teaches an electrode for a secondary battery (abstract, [4th paragraph]) comprising an active material layer (12) current collector (Figs.2,6-10, item 11), active material formed on the surface of the current collector [23rd paragraph, 32nd paragraph], (12), an insulating layer (‘a second porous insulating layer’ 14) covering an end surface of the active material layer adjacent to the exposed portion [23rd paragraph], a non-formation portion (‘exposed portion’ [43rd]) where active material layer not attached (12, [23rd paragraph,34th paragraph]), a non-formation portion (‘exposed portion’) having no active material layer formed thereon (Figs.2,6-10, 11, 11y and end portion of 11), a boundary between the active material layer and the non-formation portion is covered with an insulating layer (‘second porous insulating layer’ 14), and the insulating layer comprises a resin [25th paragraph], both the first and second insulating layers contain a resin binder [25th paragraph]; a heat resistant layer (‘a first porous insulating layer’ 13) formed on the surface of the active material layer [23rd paragraph], the heat resistant layer (13) overlaps with the insulating layer (14) at an end portion of the electrode active material layer (See Figs. 2-9 and 11, items 14 and 13 overlap with one another at an end portion of the active material layer, 12 formed on current collector 11); the formation of these layers, enhance the effect of reinforcing the strength of the exposed portion of the current collector [25th paragraph], and prevent internal short circuit [21st paragraph].
Therefore, it would have been obvious to on or of ordinary skill in the art at the time the invention was made to have included the heat resistant layer covering the surface of the active material layer taught by YU in the battery of FUJI in order to prevent short circuit and reinforce the strength of the exposed portion of the current collector.
Regarding claim 2, FUJI teaches the active material includes an inclined portion gradually reduced in thickness towards an end portion of the active material layer non-formation portion side (Figs.2-4, 22/22a). 
Regarding claim 3, FUJI teaches an end of the insulating layer (end of 25) is positioned on the inclined portion (Fig.2, 50 formed on 22a), and the other end of the insulating layer is formed on a surface of the current collector (Fig.2, 50 formed on 21 and 21b).
Regarding claim 5, FUJI teaches the use of resins, PVdF, PVC, PMMA, PTFE, etc. in the insulating member [0034], and active material [0077]; fluororesins, polyvinylfluoride, rubbers, etc., in the adhesive applied to the substrate of the insulating member (50, [0035]).
Regarding claim 6, FUJI teaches a battery (abstract) comprising a positive electrode (Fig.1 item 20) comprising a positive electrode active material layer (22) comprising a positive electrode active material (‘active material’ [0077]) and a first resin (‘PVdF’, ‘binder’ [0077]), the positive electrode active material layer being formed on at least one surface of a current collector (Fig.4, active material layer 22 is formed on current collector 21), and a positive electrode active material layer non-formation portion having no positive electrode active material layer formed thereon (‘exposed portion 21b’ [0056]); a negative electrode (30) comprising a negative electrode active material layer (32) and a second resin ([0020,0078]), the negative electrode active material layer (32) being formed on at least one surface of a negative electrode current collector (31), and a negative active material layer non-formation portion having no negative electrode active material layer formed thereon ([0008], Fig.1’s item 31).; and a separator (40); wherein the positive electrode and the negative electrode mutually face, with the separator interposed therebetween (Fig.2, the separator 40 is between the positive electrode 20 and negative electrode); a boundary (Fig.2, 23) between the positive electrode active material layer and the positive electrode active material layer non-formation portion is covered with an insulating layer (50), and the insulating layer comprises a resin (Fig.2, 23; [0034]), a heat resistant layer covering the surface of the positive electrode active material layer ( an adhesive being applied to the active material layer of each of the positive electrode and negative electrode [0035-0037], these binders have excellent heat resistance [0035]), the heat resistant is formed on the insulating layer at an end portion of the positive electrode active material ([0035], the heat resistant layer comprises a resin ([0035-0036], the substrate of the insulating member 50 is a thermoplastic resin’, ‘an adhesive’ applied to the substrate of the insulating member 50 include fluororesins [0035]).
FUJI is silent as to the heat resistant layer formed on the surface of the positive electrode active material layer, the heat resistant layer overlaps with the insulating layer at an end portion of the positive electrode active material layer.
YU  teaches an electrode for a secondary battery (abstract, [4th paragraph]) comprising an active material layer (12) current collector (Figs.2,6-10, item 11), active material formed on the surface of the current collector [23rd paragraph, 32nd paragraph], (12), an insulating layer (‘a second porous insulating layer’ 14) covering an end surface of the active material layer adjacent to the exposed portion [23rd paragraph], a non-formation portion (‘exposed portion’ [43rd]) where active material layer not attached (12, [23rd paragraph, 34th paragraph]), a non-formation portion (‘exposed portion’) having no active material layer formed thereon (Figs.2,6-10, 11, 11y and end portion of 11), a boundary between the active material layer and the non-formation portion is covered with an insulating layer (‘second porous insulating layer’ 14), and the insulating layer comprises a resin [25th paragraph], both the first and second insulating layers contain a resin binder [25th paragraph]; a heat resistant layer (‘first porous insulating layer’, 13); a heat resistant layer (‘a first porous insulating layer’ 13) formed on the surface of the active material layer [23rd paragraph], the heat resistant layer (13) overlaps with the insulating layer (14) at an end portion of the electrode active material layer (See Figs. 2-9 and 11, items 14 and 13 overlap with one another at an end portion of the active material layer, 12 formed on current collector 11); the formation of these layers, enhance the effect of reinforcing the strength of the exposed portion of the current collector [25th paragraph], and prevent internal short circuit [21st paragraph].
Therefore, it would have been obvious to on or of ordinary skill in the art at the time the invention was made to have included the heat resistant layer covering the surface of the active material layer taught by YU in the battery of FUJI in order to prevent short circuit and reinforce the strength of the exposed portion of the current collector.
Regarding claim 7, FUJI teaches the active material includes an inclined portion gradually reduced in thickness towards an end portion of the active material layer non-formation portion side (Figs.2-4, 22/22a). 
Regarding claim 8, FUJI teaches an end of the insulating layer (end of 25) is positioned on the inclined portion (Fig.2, 50 formed on 22a), and the other end of the insulating layer is formed on a surface of the current collector (Fig.2, 50 formed on 21 and 21b).
Regarding claim 10, FUJI teaches the use of resins, PVdF, PVC, PMMA, PTFE, etc. in the insulating member [0034], and active material [0077]; fluororesins, polyvinylfluoride, rubbers, etc., in the adhesive applied to the substrate of the insulating member (50, [0035]).
Regarding claim 12, FUJI teaches the heat resistant layer (adhesive layer of 50, [0035]) is formed so as to cover part or whole of the insulating layer (50, ‘the insulating member 50, which has an adhesive surface of the entirety of one surface that contacts the active material layer’ [0036]) as well as the surface of the positive electrode active material layer (‘the insulating member 50, which has an adhesive surface on the entirety of one surface thereof that contacts the active material layer 22 of the positive electrode 20’ [0036]).
Regarding claim 14, FUJI teaches the heat resistant layer (adhesive layer of 50, [0035]) is formed so as to cover part or whole of the insulating layer (50, ‘the insulating member 50, which has an adhesive surface of the entirety of one surface that contacts the active material layer’ [0036]) as well as the surface of the positive electrode active material layer (‘the insulating member 50, which has an adhesive surface on the entirety of one surface thereof that contacts the active material layer 22 of the positive electrode 20’ [0036]).

Claims 4, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FUJI et al. (WO 2015064586 A1, as cited in the IDS, using US 2016/0260978 A1, cited in the IDS, as an English, equivalent) in view of YU et al. (JP 2011-76836A, as cited in the IDS; the publication of foreign application JP 2011-76836A, and English translation of the abstract, provided by applicant, translation of the description (obtained from Espacenet.com) provided by examiner). as applied to claims 1, 2, 6 and 7 above, and further in view of SATO et al. (WO 2015019514 A1, using US 2016/0164070 A1 as an English equivalent).
Regarding claim 4, FUJI is silent as to the inclined portion comprising a stepped portion.
SATO teaches a lithium ion secondary battery (Fig.1, 100; [0038]) comprising a positive electrode active materials (2) applied to a positive electrode current collector (3), negative electrode active material (7) applied to a negative current collector (8), a non-formation portion having no electrode active material (‘uncoated portion’ [0057]; See Figs. 2-6, [0039-0041]); a separator (20); the active materials may comprise layered materials, fluoride materials, binding agents, PVdF, polytetrafluoroethylene, rubber, etc. [0045]; separator (20), insulating material (40) which may comprise a resin [0051]; the active material includes an inclined portion (Figs. 2-4; 2A2, ‘inclined part’, [0056-0058]), wherein the included portion has a stepped portion (‘stepped part’ [0053,0058]); the materials and layers, of the secondary battery, formed in such a manner prevents failure to uniformly fasten a battery assembly due to a difference in thickness therefore preventing quality deterioration such as variability in electric characteristics and/or degradation of  battery cycle properties [0007]; and provides a high quality secondary battery having high electric characteristics, high reliability and preventing short circuits and deformation [0008, 0054-0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the stepped portion of SATO in the battery of FUJI in order to prevent deterioration and short circuits, and to obtain a reliable, high quality battery.
Regarding claim 9, FUJI is silent as to the inclined portion comprising a stepped portion.
SATO teaches a lithium ion secondary battery (Fig.1, 100; [0038]) comprising a positive electrode active materials (2) applied to a positive electrode current collector (3), negative electrode active material (7) applied to a negative current collector (8), a non-formation portion having no electrode active material (‘uncoated portion’ [0057]; See Figs. 2-6, [0039-0041]); a separator (20); the active materials may comprise layered materials, fluoride materials, binding agents, PVdF, polytetrafluoroethylene, rubber, etc. [0045]; separator (20), insulating material (40) which may comprise a resin [0051]; the active material includes an inclined portion (Figs. 2-4; 2A2, ‘inclined part’, [0056-0058]), wherein the included portion has a stepped portion (‘stepped part’ [0053,0058]); the materials and layers, of the secondary battery, formed in such a manner prevents failure to uniformly fasten a battery assembly due to a difference in thickness therefore preventing quality deterioration such as variability in electric characteristics and/or degradation of  battery cycle properties [0007]; and provides a high quality secondary battery having high electric characteristics, high reliability and preventing short circuits and deformation [0008, 0054-0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the stepped portion of SATO in the battery of FUJI in order to prevent deterioration and short circuits, and to obtain a reliable, high quality battery.
Regarding claim 13, FUJI teaches the positive electrode active material layer being formed on at least one surface of a current collector (Fig.4, active material layer 22 is formed on current collector 21), and a positive electrode active material layer non-formation portion having no positive electrode active material layer formed thereon (‘exposed portion 21b’ [0056]); a negative electrode (30) comprising a negative electrode active material layer (32) and a second resin ([0020,0078]), the negative electrode active material layer (32) being formed on at least one surface of a negative electrode current collector (31), and a negative active material layer non-formation portion having no negative electrode active material layer formed thereon ([0008], Fig.1’s item 31).; and a separator (40); wherein the positive electrode and the negative electrode mutually face, with the separator interposed therebetween (Fig.2, the separator 40 is between the positive electrode 20 and negative electrode); a boundary (Fig.2, 23) between the positive electrode active material layer and the positive electrode active material layer non-formation portion is covered with an insulating layer (50), and the insulating layer comprises a resin (Fig.2, 23; [0034]), a heat resistant layer covering the surface of the positive electrode active material layer (an adhesive being applied to the active material layer of each of the positive electrode and negative electrode [0035-0037], these binders have excellent heat resistance [0035]), the heat resistant is formed on the insulating layer at an end portion of the positive electrode active material [0035], the heat resistant layer is formed on the insulating layer at an end portion of the positive electrode active material (the adhesive which is formed in between the insulating layer 50 and the active material, and is formed on both a surface of the active material and insulating layer, teaches the claimed heat resistant layer formed on the insulating layer as well as on a surface of the active material’ [0035]; ‘a adhesive surface is formed by applying an adhesive to the entirety of one surface of the substrate of the insulating member’ [0036]) the heat resistant layer comprises a resin [0035-0036],  the substrate of the insulating member 50 is a thermoplastic resin’, ‘an adhesive’ applied to the substrate of the insulating member 50 include fluororesins [0035]); an end portion of the insulating layer (50) and the end portion of the heat resistant layer are stacked (insulating member 50 comprises an adhesive applied on an entirety of a surface of the insulating member which contacts the active material layer [0036]).
The examiner notes that YU teaches the heat resistant layer (adhesive of 50) is formed as a layer in between the insulating layer (50) and the active material (22) and is formed on an entirety of the surface of the insulating layer (50) which contacts the active material [0036]; therefore, the heat resistant layer (‘adhesive’) and the insulating are stacked together.
  FUJI is silent as to an end portion of the insulating layer and an end portion of the heat resistant layer are stacked.
YU teaches a heat resistant layer (‘a first porous insulating layer’ 13) formed on the surface of the active material layer [23rd paragraph], the heat resistant layer (13) overlaps with the insulating layer (14) at an end portion of the electrode active material layer (See Figs. 2-9 and 11, items 14 and 13 overlap with one another at an end portion of the active material layer, 12 formed on current collector 11); the heat resistant layer (13) and the insulating layer (14) are formed with one on top of another (Figs. 2-11); an end portion of the insulating layer (14) and an end portion of the heat resistant layer (13) are stacked (Fig.11, 14 is stacked on top of 13 at an end portion; Figs. 2-11 teach different layer stacking forms of layers 13 and 14), the formation of these layers, enhance the effect of reinforcing the strength of the exposed portion of the current collector [25th paragraph], and prevent internal short circuit [21st paragraph].
Therefore, it would have been obvious to on or of ordinary skill in the art at the time the invention was made to have included the layering of the heat resistant layer and insulating layer as taught by YU in the battery of FUJI in order to prevent short circuit and reinforce the strength of the exposed portion of the current collector.
FUJI is silent as to the end portions of the heat resistant layer and insulating layer are stacked at a stepped portion.
SATO teaches a lithium ion secondary battery (Fig.1, 100; [0038]) comprising a positive electrode active materials (2) applied to a positive electrode current collector (3), negative electrode active material (7) applied to a negative current collector (8), a non-formation portion having no electrode active material (‘uncoated portion’ [0057]; See Figs. 2-6, [0039-0041]); a separator (20); the active materials may comprise layered materials, fluoride materials, binding agents, PVdF, polytetrafluoroethylene, rubber, etc. [0045]; separator (20), insulating material (40) which may comprise a resin [0051]; the active material includes an inclined portion (Figs. 2-4; 2A2, ‘inclined part’, [0056-0058]), wherein the included portion has a stepped portion (‘stepped part’ [0053,0058]); the materials and layers, of the secondary battery, formed in such a manner prevents failure to uniformly fasten a battery assembly due to a difference in thickness therefore preventing quality deterioration such as variability in electric characteristics and/or degradation of  battery cycle properties [0007]; and provides a high quality secondary battery having high electric characteristics, high reliability and preventing short circuits and deformation [0008, 0054-0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the stepped portion of SATO in the battery of FUJI in order to prevent deterioration and short circuits, and to obtain a reliable, high quality battery.
Regarding claim 15, FUJI teaches the positive electrode active material layer being formed on at least one surface of a current collector (Fig.4, active material layer 22 is formed on current collector 21), and a positive electrode active material layer non-formation portion having no positive electrode active material layer formed thereon (‘exposed portion 21b’ [0056]); a negative electrode (30) comprising a negative electrode active material layer (32) and a second resin ([0020,0078]), the negative electrode active material layer (32) being formed on at least one surface of a negative electrode current collector (31), and a negative active material layer non-formation portion having no negative electrode active material layer formed thereon ([0008], Fig.1’s item 31).; and a separator (40); wherein the positive electrode and the negative electrode mutually face, with the separator interposed therebetween (Fig.2, the separator 40 is between the positive electrode 20 and negative electrode); a boundary (Fig.2, 23) between the positive electrode active material layer and the positive electrode active material layer non-formation portion is covered with an insulating layer (50), and the insulating layer comprises a resin (Fig.2, 23; [0034]), a heat resistant layer covering the surface of the positive electrode active material layer (an adhesive being applied to the active material layer of each of the positive electrode and negative electrode [0035-0037], these binders have excellent heat resistance [0035]), the heat resistant is formed on the insulating layer at an end portion of the positive electrode active material [0035], the heat resistant layer is formed on the insulating layer at an end portion of the positive electrode active material (the adhesive which is formed in between the insulating layer 50 and the active material, and is formed on both a surface of the active material and insulating layer, teaches the claimed heat resistant layer formed on the insulating layer as well as on a surface of the active material’ [0035]; ‘a adhesive surface is formed by applying an adhesive to the entirety of one surface of the substrate of the insulating member’ [0036]) the heat resistant layer comprises a resin [0035-0036],  the substrate of the insulating member 50 is a thermoplastic resin’, ‘an adhesive’ applied to the substrate of the insulating member 50 include fluororesins [0035]); an end portion of the insulating layer (50) and the end portion of the heat resistant layer are stacked (insulating member 50 comprises an adhesive applied on an entirety of a surface of the insulating member which contacts the active material layer [0036]).
The examiner notes that YU teaches the heat resistant layer (adhesive of 50) is formed as a layer in between the insulating layer (50) and the active material (22) and is formed on an entirety of the surface of the insulating layer (50) which contacts the active material [0036]; therefore, the heat resistant layer (‘adhesive’) and the insulating are stacked together.
  FUJI is silent as to an end portion of the insulating layer and an end portion of the heat resistant layer are stacked.
YU teaches a heat resistant layer (‘a first porous insulating layer’ 13) formed on the surface of the active material layer [23rd paragraph], the heat resistant layer (13) overlaps with the insulating layer (14) at an end portion of the electrode active material layer (See Figs. 2-9 and 11, items 14 and 13 overlap with one another at an end portion of the active material layer, 12 formed on current collector 11); the heat resistant layer (13) and the insulating layer (14) are formed with one on top of another (Figs. 2-11); an end portion of the insulating layer (14) and an end portion of the heat resistant layer (13) are stacked (Fig.11, 14 is stacked on top of 13 at an end portion; Figs. 2-11 teach different layer stacking forms of layers 13 and 14), the formation of these layers, enhance the effect of reinforcing the strength of the exposed portion of the current collector [25th paragraph], and prevent internal short circuit [21st paragraph].
Therefore, it would have been obvious to on or of ordinary skill in the art at the time the invention was made to have included the layering of the heat resistant layer and insulating layer as taught by YU in the battery of FUJI in order to prevent short circuit and reinforce the strength of the exposed portion of the current collector.
FUJI is silent as to the end portions of the heat resistant layer and insulating layer are stacked at a stepped portion.
SATO teaches a lithium ion secondary battery (Fig.1, 100; [0038]) comprising a positive electrode active materials (2) applied to a positive electrode current collector (3), negative electrode active material (7) applied to a negative current collector (8), a non-formation portion having no electrode active material (‘uncoated portion’ [0057]; See Figs. 2-6, [0039-0041]); a separator (20); the active materials may comprise layered materials, fluoride materials, binding agents, PVdF, polytetrafluoroethylene, rubber, etc. [0045]; separator (20), insulating material (40) which may comprise a resin [0051]; the active material includes an inclined portion (Figs. 2-4; 2A2, ‘inclined part’, [0056-0058]), wherein the included portion has a stepped portion (‘stepped part’ [0053,0058]); the materials and layers, of the secondary battery, formed in such a manner prevents failure to uniformly fasten a battery assembly due to a difference in thickness therefore preventing quality deterioration such as variability in electric characteristics and/or degradation of  battery cycle properties [0007]; and provides a high quality secondary battery having high electric characteristics, high reliability and preventing short circuits and deformation [0008, 0054-0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the stepped portion of SATO in the battery of FUJI in order to prevent deterioration and short circuits, and to obtain a reliable, high quality battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TANAKA et al. (US 2016/0294015 A1); TANAKA teaches a secondary battery including a positive and negative electrode with a separator interposed therebetween, active material layers formed on a current collector, the active material layer including a first and second layer, an insulating member is disposed to cover a border part between applied and non-applied parts of the active material layer (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723